Title: From Benjamin Franklin to Moses Young, 6 December 1781
From: Franklin, Benjamin
To: Young, Moses


Sir,
Passy, Dec. 6. 1781.
Before I received yours of the 27th. past, I had Information from M. B. Vaughan of Mr. Laurens’s Treatment & Situation, and had sent orders to a Correspondent in London to furnish him with what Money he might have Occasion for. Your Zeal for his relief is nevertheless very commendable: I have also sometime since sent to London the Proposal of Congress to exchange for him General Burgoyne.
Your Brother writes to me for a Supply of Money. I am pressed on all Hands for such assistance and my Ability, is not equal to my Inclination. But if he draws on me for six Louis I will honour his Bill. I am Sir, Your most obedient and most humble Servant
B.F—
Mr. Moses Young.
